        Case 1:19-cv-01796-PEC Document 126 Filed 01/18/20 Page 1 of 2




          In the United States Court of Federal Claims
                                       No. 19-1796C

                                (E-filed: January 18, 2020)

                                            )
 AMAZON WEB SERVICES, INC.,                 )
                                            )
               Plaintiff,                   )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
               Defendant,                   )
                                            )
 and                                        )
                                            )
 MICROSOFT CORP.,                           )
                                            )
               Intervenor-defendant.        )
                                            )

                                          ORDER

       On January 17, 2020, plaintiff filed a motion for leave to exceed page limits for its
memorandum in support of its forthcoming motion for a temporary restraining order
and/or motion for preliminary injunction, and the responses and reply thereto. See ECF
No. 123. Specifically, plaintiff requests:

       an additional 20 pages for Plaintiff’s Memorandum in Support of its Motion
       for Preliminary Injunction and Temporary Restraining Order, increasing its
       page limit from 40 to 60 pages; an additional 20 pages for Defendant’s and
       Defendant-Intervenor’s respective Responses, increasing its page limit from
       40 to 60 pages; and an additional 10 pages for Plaintiff’s Reply, increasing
       its page limit from 20 to 30 pages.

Id. at 1. Plaintiff explains that the “additional pages are necessary to sufficiently address
the numerous factual and legal issues in this bid protest.” Id. Plaintiff further reports
that defendant does not oppose the motion, but intervenor-defendant does. Id. at 1-2.
        Case 1:19-cv-01796-PEC Document 126 Filed 01/18/20 Page 2 of 2



         For good cause shown, plaintiff’s motion, ECF No. 123, is GRANTED.
Accordingly, plaintiff’s memorandum in support of its motion for temporary restraining
order and/or motion for preliminary injunction shall NOT EXCEED 60 pages;
defendant’s and intervenor-defendant’s responses shall NOT EXCEED 60 pages; and
plaintiff’s reply shall NOT EXCEED 30 pages. The court acknowledges intervenor-
defendant’s reported intention to oppose this motion. The court deemed it appropriate to
grant this motion prior to receiving the opposition. Intervenor-defendant, however, may
file its opposition for the record if it considers such a filing appropriate.

      IT IS SO ORDERED.

                                               s/Patricia E. Campbell-Smith
                                               PATRICIA E. CAMPBELL-SMITH
                                               Judge




                                           2
